Exhibit 10.1

SETTLEMENT AGREEMENT

I. Parties

1. This Settlement Agreement (“Agreement”) is entered into between the United
States of America, acting through the United States Department of Justice
(“Department of Justice”) and the United States Attorney’s Office for the
District of New Jersey (referred to collectively herein as the “United States”),
along with the States of Arizona, California, Connecticut, Delaware, Idaho,
Illinois, Indiana, Iowa, Kansas, Maine, Maryland, Massachusetts, Mississippi,
Missouri, New Hampshire, New Jersey, North Carolina, Oregon, Pennsylvania, South
Carolina, and Washington, and the District of Columbia, acting through their
respective Attorney General or state securities regulator, as may be applicable,
(each of the States and the District of Columbia set forth above referred to
individually as “State” and collectively as “the States”), and Moody’s
Corporation, Moody’s Investors Service, Inc. and Moody’s Analytics, Inc.
(collectively “Moody’s”). The United States, the States, and Moody’s are
collectively referred to herein as “the Parties.”

II. Recitals

2. The Department of Justice, Civil Division, Consumer Protection Branch and the
United States Attorney’s Office for the District of New Jersey conducted an
investigation into Moody’s credit ratings assigned to residential
mortgage-backed securities (“RMBS”) and collateralized debt obligations

 

-1-



--------------------------------------------------------------------------------

(“CDOs”) through May 27, 2010. Based on this investigation, the United States
believes that there are potential legal claims by the United States against
Moody’s for violations of federal law under, among other statutes, the Financial
Institutions Reform, Recovery and Enforcement Act of 1989 (“FIRREA”), 12 U.S.C.
§ 1833a, in connection with this conduct.

3. On the following dates, in the following courts, the following States, based
on their independent investigations, filed the cases captioned as follows
(collectively, the “State Cases”):

 

State

  

Filing Date

  

Court

  

Caption

Connecticut    3/10/2010   

Connecticut Superior Court, Judicial District of Hartford at Hartford

 

   Connecticut v. Moody’s Corporation and Moody’s Investors Service, Inc., No.
HHD-cv-10-6008836-S Mississippi    5/10/2011    Chancery Court of the First
Judicial District, Hinds County   

Mississippi ex rel. Hood v. Moody’s Corporation and Moody’s Investors Service,
Inc., No. G 2011-835 S/2

 

South Carolina    9/9/2016    South Carolina Court of Common Pleas, Richland   
State of South Carolina, ex rel. Alan Wilson, in his official capacity as
Attorney General for the State of South Carolina v. Moody’s Corporation, Moody’s
Investors Service, Inc., and Moody’s Analytics, Inc., No. 2016-CP-40-5488

 

-2-



--------------------------------------------------------------------------------

4. The States, based on their independent investigations of the conduct
identified above in Paragraph 2, believe that there are potential legal claims
against Moody’s for state law violations in connection with that conduct.

5. This Agreement sets out the terms on which the Parties, to avoid the delay,
uncertainty, inconvenience, and expense of litigation or further litigation,
have agreed to settle the potential claims of the United States and the States.
To implement this Agreement and in consideration of the mutual promises and
obligations set forth in this Agreement, the Parties agree and covenant as
follows:

III. Terms and Conditions

6. Definitions. The following terms used in this Agreement shall have the
following meanings:

a. “RMBS” means residential mortgage-backed securities.

b. “CDO” means a collateralized debt obligation of any type, including cash
flow, synthetic, and hybrid collateralized debt obligations, including
collateralized loan obligations and collateralized bond obligations, and
including any of these types of CDOs in which some or all of the underlying
collateral was other CDOs or credit default swaps that referenced other CDOs.

c. “CDO of RMBS” means a CDO for which any of the collateral was RMBS, another
CDO of RMBS, or credit default swaps that referenced either RMBS or any CDO of
RMBS.

 

-3-



--------------------------------------------------------------------------------

d. “CMBS” means commercial mortgage-backed securities.

e. “SIV” means structured investment vehicles.

f. “ABS” means asset-backed securities.

g. “Structured Finance Instruments” means RMBS, ABS, CMBS, CDOs, including
without limitation CDOs of RMBS, and SIVs.

h. “Released Entities” means Moody’s, together with any current and former
parent companies, direct and indirect subsidiaries and divisions, business
units, affiliates, and the successors and assigns of any of them.

i. “Covered Conduct” means (1) all activities by the Released Entities in
connection with the issuance, confirmation, and surveillance of ratings for
Structured Finance Instruments, including modifications and adjustments to the
procedures and methodologies used to rate Structured Finance Instruments; and
(2) all statements by the Released Entities concerning the integrity,
objectivity, independence and lack of influence from business concerns of their
activities in connection with the issuance, confirmation, and surveillance of
ratings for Structured Finance Instruments, including statements concerning
their codes of conduct and/or business ethics and policies and procedures.

j. “Effective Date of this Agreement” means the date of signature of the last
signatory to this Agreement.

 

-4-



--------------------------------------------------------------------------------

7. Statement of Facts. Moody’s acknowledges the facts set out in the Statement
of Facts set forth in Annex 1, which is attached hereto and incorporated by
reference.

8. Payment. Moody’s shall pay a total amount of $863,791,823.00 to resolve
pending and potential legal claims as set forth herein (the “Settlement Amount”)
as follows:

a. Within thirty (30) calendar days of receiving written payment processing
instructions from the Department of Justice, Moody’s shall pay $437,500,000.00
of the Settlement Amount by electronic funds transfer to the Department of
Justice. The entire amount of $437,500,000.00 is a civil monetary penalty
recovered pursuant to FIRREA, 12 U.S.C. § 1833a.

 

-5-



--------------------------------------------------------------------------------

b. Within the time limits specified below, Moody’s shall pay the States a total
of $426,291,823.00 in the allocated amounts set forth below as compensation to
the States for harms to the States, purportedly caused by the allegedly unlawful
conduct of Moody’s. The funds paid to the States may be used or expended in any
way permitted by applicable state law at each State’s sole discretion pursuant
to the terms set forth below. No portion of this $426,291,823.00 is paid as a
civil monetary penalty, fine, or payment in lieu thereof.

i. $12,672,728.00, and no other amount, will be paid by Moody’s to the State of
Arizona pursuant to this Agreement and the terms of written payment instructions
from the State of Arizona, Office of the Attorney General. Two million
($2,000,000) of that amount is for attorneys’ fees, and two million five hundred
thousand ($2,500,000) is for restitution including the cost of claims
administration. The remainder of the payment, and any amounts remaining from
restitution, shall, pursuant to state law, be used by the Arizona Attorney
General for other costs of investigation or litigation, for remediation, or for
other consumer protection purposes, or for other uses as permitted by governing
state law, within the discretion of the Attorney General. Payment shall be made
by electronic funds transfer within thirty (30) calendar days of receiving
written payment processing instructions from the State of Arizona, Office of the
Attorney General and shall be placed upon receipt in an interest bearing
account.

ii. $150,000,000.00, and no other amount, will be paid by Moody’s to the State
of California pursuant to this Agreement and the terms of written payment
instructions from the State of California, Office of the Attorney General.
Payment shall be made by electronic funds transfer within thirty (30) calendar
days of receiving written payment processing instructions from the State of
California, Office of the Attorney General.

 

-6-



--------------------------------------------------------------------------------

iii. $31,519,461.00, and no other amount, will be paid by Moody’s to the State
of Connecticut pursuant to this Agreement and the terms of written payment
instructions from the State of Connecticut, Office of the Attorney General.
Payment shall be made by electronic funds transfer within thirty (30) calendar
days of receiving written payment processing instructions from the State of
Connecticut, Office of the Attorney General.

iv. $6,768,533.00, and no other amount, will be paid by Moody’s to the State of
Delaware pursuant to this Agreement and the terms of written payment
instructions from the State of Delaware, Office of the Attorney General. Payment
shall be made by electronic funds transfer within thirty (30) calendar days of
receiving written payment processing instructions from the State of Delaware,
Office of the Attorney General.

v. $6,450,211.00, and no other amount, will be paid by Moody’s to the District
of Columbia pursuant to this Agreement and the terms of written payment
instructions from the District of Columbia, Office of the Attorney General.
Payment shall be made by electronic funds transfer within thirty (30) calendar
days of receiving written payment processing instructions from the District of
Columbia, Office of the Attorney General.

vi. $7,488,167.00, and no other amount, will be paid by Moody’s to the State of
Idaho pursuant to this Agreement and the terms of written

 

-7-



--------------------------------------------------------------------------------

payment instructions from the State of Idaho, Office of the Attorney General.
Payment shall be made by electronic funds transfer within thirty (30) calendar
days of receiving written payment processing instructions from the State of
Idaho, Office of the Attorney General.

vii. $19,591,960.00, and no other amount, will be paid by Moody’s to the State
of Illinois pursuant to this Agreement and the terms of written payment
instructions from the State of Illinois, Office of the Attorney General. Payment
shall be made by electronic funds transfer within thirty (30) calendar days of
receiving written payment processing instructions from the State of Illinois,
Office of the Attorney General for ultimate deposit into one or more of the
following funds in such amounts as determined by the Attorney General:
(a) designated state pension funds, (b) the Attorney General Court Ordered and
Voluntary Compliance Payment Projects Fund (the 542 fund), and (c) the General
Revenue Fund.

viii. $12,771,364.00, and no other amount, will be paid by Moody’s to the State
of Indiana pursuant to this Agreement and the terms of written payment
instructions from the State of Indiana, Office of the Attorney General. Payment
shall be made by electronic funds transfer within thirty (30) calendar days of
receiving written payment processing instructions from the State of Indiana,
Office of the Attorney General. Payment to the State of Indiana shall

 

-8-



--------------------------------------------------------------------------------

be used for expenses and other costs incurred while investigating or resolving
this matter; or shall be placed in, or applied to, a consumer or investor
protection enforcement fund, aid fund, or revolving fund; or shall be used for
past, current, or future consumer protection or investor protection enforcement,
education, litigation, regulation, or administrative actions; or shall be used
for other uses permitted by state law; at the sole discretion of the Attorney
General.

ix. $9,077,325.00, and no other amount, will be paid by Moody’s to the State of
Iowa pursuant to this Agreement and the terms of written payment instructions
from the State of Iowa, Office of the Attorney General. Payment shall be made by
electronic funds transfer within thirty (30) calendar days of receiving written
payment processing instructions from the State of Iowa, Office of the Attorney
General. The payment shall be used at the sole and complete discretion of the
Attorney General of Iowa, for any use permitted by law or this Agreement,
including but not limited to: (a) purposes intended to ameliorate the effects of
the financial crisis; to enhance law enforcement efforts to prevent and
prosecute financial fraud and unfair or deceptive acts or practices, including
funding for training and staffing of financial fraud or general consumer
protection efforts; and to compensate the State of Iowa for costs resulting from
the alleged unlawful conduct of Moody’s, including losses sustained by State
employee pension plans or other State government funds due to the financial

 

-9-



--------------------------------------------------------------------------------

crisis; (b) public education relating to consumer fraud and for funding for
enforcement of Iowa Code section 714.16, including reimbursement of
investigative and litigation costs incurred by the Iowa Attorney General’s
Office in connection with this lawsuit; and (c) any other lawful purpose.

x. $3,066,092.00, and no other amount, will be paid by Moody’s to the State of
Kansas pursuant to this Agreement and the terms of written payment instructions
from the State of Kansas, Office of the Attorney General. Payment shall be made
by electronic funds transfer within thirty (30) calendar days of receiving
written payment processing instructions from the State of Kansas, Office of the
Attorney General. The Kansas Attorney General shall use these funds solely for
enforcing and implementing the consumer protection laws of the State of Kansas
that are within the jurisdiction of the Kansas Attorney General.

xi. $7,231,089.00, and no other amount, will be paid by Moody’s to the State of
Maine pursuant to this Agreement and the terms of written payment instructions
from the State of Maine, Office of the Attorney General. Payment shall be made
by electronic funds transfer within thirty (30) calendar days of receiving
written payment processing instructions from the State of Maine, Office of the
Attorney General. The payment to the State of Maine, Office of the Attorney
General, shall be used in the sole discretion of the Attorney General for
reimbursement of costs and attorneys’ fees; restitution; consumer protection;
health

 

-10-



--------------------------------------------------------------------------------

and education, including financial literacy and student loan issues; law
enforcement; litigation support; and efforts to remediate the effects of the
mortgage and financial crisis. Said funds are to be used to supplement and not
to supplant existing programs.

xii. $12,008,097.00, and no other amount, will be paid by Moody’s to the State
of Maryland pursuant to this Agreement and the terms of written payment
instructions from the State of Maryland, Office of the Attorney General. Payment
shall be made by electronic funds transfer within thirty (30) calendar days of
receiving written payment processing instructions from the State of Maryland,
Office of the Attorney General. Said payment shall be used in accordance with
state law, in the sole discretion of the Maryland Attorney General, for consumer
protection enforcement, consumer education, or other consumer protection
purposes, or may be used for any other public purpose.

xiii. $12,839,956.00, and no other amount, will be paid by Moody’s to the State
of Massachusetts pursuant to this Agreement and the terms of written payment
instructions from the State of Massachusetts, Office of the Attorney General.
Payment shall be made by electronic funds transfer within thirty (30) calendar
days of receiving written payment processing instructions from the State of
Massachusetts, Office of the Attorney General and shall be used in the
discretion of the Attorney General as permitted by law.

 

-11-



--------------------------------------------------------------------------------

xiv. $26,492,366.00, and no other amount, will be paid by Moody’s to the State
of Mississippi pursuant to this Agreement and the terms of written payment
instructions from the State of Mississippi, Office of the Attorney General.
Payment shall be made by electronic funds transfer within thirty (30) calendar
days of receiving written payment processing instructions from the State of
Mississippi, Office of the Attorney General. Said payment shall be used by the
Mississippi Attorney General for attorneys’ fees and other costs of
investigation or litigation, placed in or applied to the consumer protection
fund, and for consumer protection purposes and other uses permitted by law.

xv. $12,239,549.00, and no other amount, will be paid by Moody’s to the State of
Missouri pursuant to this Agreement and the terms of written payment
instructions from the State of Missouri, Office of the Attorney General, to be
distributed thereafter in a manner to be determined by the Missouri Attorney
General. Payment shall be made by electronic funds transfer within thirty
(30) calendar days of receiving written payment processing instructions from the
State of Missouri, Office of the Attorney General.

xvi. $7,218,311.00, and no other amount, will be paid by Moody’s to the State of
New Hampshire pursuant to this Agreement and the terms of written payment
instructions from the State of New Hampshire, Bureau of Securities Regulation.
Payment shall be made by electronic funds transfer within thirty (30) calendar
days of receiving written payment processing instructions from the State of New
Hampshire, Bureau of Securities Regulation.

 

-12-



--------------------------------------------------------------------------------

xvii. $15,251,746.00, and no other amount, will be paid by Moody’s to the State
of New Jersey pursuant to this Agreement and the terms of written payment
instructions from the State of New Jersey, Office of the Attorney General.
Payment shall be made by electronic funds transfer within thirty (30) calendar
days of receiving written payment processing instructions from the State of New
Jersey, Office of the Attorney General.

xviii. $16,050,841.00, and no other amount, will be paid by Moody’s to the North
Carolina Attorney General pursuant to this Agreement and the terms of written
payment instructions from the North Carolina Attorney General. Payment shall be
made within thirty (30) calendar days of receiving written payment processing
instructions from the North Carolina Attorney General. Said payment shall be
used by the North Carolina Attorney General for attorneys’ fees and other costs
of investigation or litigation, placed in or applied to the consumer protection
fund, and for consumer protection purposes and other uses permitted by law, at
the discretion of the North Carolina Attorney General.

xix. $9,920,620.00, and no other amount, will be paid by Moody’s to the State of
Oregon pursuant to this Agreement and the terms of written payment instructions
from the State of Oregon, Office of the Attorney

 

-13-



--------------------------------------------------------------------------------

General. This payment shall be deposited to the Department of Justice Account
established pursuant to ORS 180.095 to be used as provided by law. Payment shall
be made by electronic funds transfer within thirty (30) calendar days of
receiving written payment processing instructions from the State of Oregon,
Office of the Attorney General.

xx. $19,454,134.00, and no other amount, will be paid by Moody’s to the
Commonwealth of Pennsylvania, Office of Attorney General pursuant to this
Agreement and the terms of written payment instructions from the Commonwealth of
Pennsylvania, Office of the Attorney General. Payment shall be made by
electronic funds transfer within thirty (30) calendar days of receiving written
payment processing instructions from the Commonwealth of Pennsylvania, Office of
the Attorney General.

xxi. $10,774,201.00, and no other amount, will be paid by Moody’s to the State
of South Carolina pursuant to this Agreement and the terms of written payment
instructions from the State of South Carolina, Office of the Attorney General.
Payment shall be made by electronic funds transfer within thirty (30) calendar
days of receiving written payment processing instructions from the State of
South Carolina, Office of the Attorney General. South Carolina may allocate such
payment in the South Carolina Attorney General’s sole discretion and in
accordance with any and all obligations imposed by law for purposes including,

 

-14-



--------------------------------------------------------------------------------

but not limited to, a consumer protection enforcement fund, consumer education
fund, consumer litigation fund, local consumer aid fund, or revolving fund; for
attorneys’ fees and other costs of investigation and litigation; for cy pres
purposes; or for any other uses not prohibited by law.

xxii. $13,030,072.00, and no other amount, will be paid by Moody’s to the State
of Washington pursuant to this Agreement and the terms of written payment
instructions from the State of Washington, Office of the Attorney General.
Payment shall be made by electronic funds transfer within thirty (30) calendar
days of receiving written payment processing instructions from the State of
Washington, Office of the Attorney General. The Attorney General shall use the
funds for recovery of its costs and attorneys’ fees in investigating this
matter, future monitoring and enforcement of this Agreement, future enforcement
of RCW 19.86, or for any lawful purpose in the discharge of the Attorney
General’s duties at the sole discretion of the Attorney General.

xxiii. $375,000.00, and no other amount, will be paid by Moody’s to the National
Association of Attorneys General Financial Services and Consumer Protection
Enforcement, Education and Training Fund and $4,000,000.00, and no other amount,
will be paid by Moody’s to the National Association of Attorneys General NAGTRI
Endowment Fund pursuant to this Agreement and the terms of written payment
instructions from the National

 

-15-



--------------------------------------------------------------------------------

Association of Attorneys General. This compensation payment shall be made by
electronic funds transfer within thirty (30) calendar days of receiving written
payment processing instructions from the President of the National Association
of Attorneys General. No portion of this $4,375,000.00 is paid as a civil
monetary penalty, fine, or payment in lieu thereof.

c. The payment instructions described in Paragraphs 8(a) and 8(b) may be issued
only after the Effective Date of this Agreement.

9. Compliance Commitments.

Moody’s has agreed to maintain certain existing compliance measures, and to
adopt certain additional compliance measures, that promote the integrity and
independence of Moody’s credit ratings, which compliance measures are set forth
in Annex 2 to this Agreement (“Compliance Commitments”). Moody’s has agreed to
maintain these measures for a period of 5 years.

10. Resolution of Pending Cases. As soon as practicable, but in no event later
than fourteen (14) calendar days after the Effective Date of this Agreement,
Moody’s and each of the States of Connecticut, Mississippi, and South Carolina
shall sign and file in each respective State Case stipulations of dismissal or
similar pleadings, or stipulated judgments, as provided by the rules of practice
in each of the States to bring formal legal proceedings to a close. Any
stipulated judgement shall not include or incorporate the annexes to this
Agreement.

 

-16-



--------------------------------------------------------------------------------

11. Effect of State Law. This Agreement shall be considered an Assurance of
Voluntary Compliance, Assurance of Discontinuance, Cease and Desist By
Agreement, or administrative order, as applicable, under: A.R.S. § 44-1530 (for
Arizona), 29 Del C. § 2525 (for Delaware), D.C. Code §§ 28-3901, et seq. (for
the District of Columbia), Idaho Code § 48-610 (for Idaho), 815 ILCS 505/6.1
(for Illinois), Ind. Code § 24-5-0.5-7 (for Indiana), 5 M.R.S. section 210 (for
Maine), Md. Code, Com. Law § 13-101, et seq. (for Maryland), M.G.L. c. 93A, sec.
5 (for Massachusetts), 73 P.S. § 201-5 (Pennsylvania), and Revised Code of
Washington (RCW) 19.86.100 (for Washington). A State that is party to this
Agreement may file this Agreement in its state court or administrative tribunal
as may be required by the laws of such State. Failure to reference in this
provision the law of any State signing this Agreement shall have no effect on
the enforceability of this Agreement under the law of any such State.

12. Releases by the United States. Subject to the exceptions in Paragraph 14 of
this Agreement (“Excluded Claims”), and conditioned upon Moody’s full and timely
payment of the Settlement Amount, the United States fully and finally releases
the Released Entities from any civil claims arising out of the Covered Conduct
through May 27, 2010 under FIRREA, 12 U.S.C. § 1833a; the False Claims Act, 31
U.S.C. §§ 3729, et seq.; the common law theories of negligence, gross
negligence, payment by mistake, unjust enrichment, breach of

 

-17-



--------------------------------------------------------------------------------

fiduciary duty, breach of contract, misrepresentation, deceit, fraud, or aiding
and abetting any of the foregoing; or any other claim that the Civil Division of
the Department of Justice has actual and present authority to assert and
compromise pursuant to 28 C.F.R. § 0.45(d) and (j).

13. Releases by the States. Subject solely to the exceptions set forth in
Paragraph 14 of this Agreement (“Excluded Claims”), the conditions set forth in
this paragraph, and any particular conditions or exceptions set forth in the
subparagraphs below defining each State’s release, each of the States fully and
finally releases the Released Entities in accordance with the terms set forth in
the subparagraph below defining that State’s release. Each State’s release of
claims below is expressly conditioned on Moody’s full and timely payment of the
Settlement Amount, including without limitation payment to each of the States as
specified in Paragraph 8 of this Agreement, and in the case of the States of
Connecticut, Mississippi, and South Carolina, on the entry of stipulations of
dismissal or stipulated judgments as provided in Paragraph 10 of this Agreement
and by the rules of practice in each of the States to bring formal legal
proceedings to a close.

a. Releases by the State of Arizona. The Office of the Arizona Attorney General
fully and finally releases the Released Entities from any civil claim the
Attorney General could assert under the Arizona Consumer Fraud Act,

 

-18-



--------------------------------------------------------------------------------

Ariz. Rev. Stat. sections 44-1521, et seq., arising out of (a) the factual
allegations in the complaints filed in the State Cases; (b) the Covered Conduct
for the period January 1, 2001 through December 31, 2014; and (c) the matters
investigated under the Civil Investigative Demand issued in PHX-INV-2015-0365,
dated June 15, 2015. The Arizona Attorney General executes this release in his
official capacity and releases only the claims, referenced above, that the
Arizona Attorney General has the authority to bring and release. Upon execution
of this Settlement Agreement, the investigation encompassed by the
aforementioned Civil Investigative Demand shall be deemed terminated.

b. Releases by the State of California. The Office of the California Attorney
General fully and finally releases the Released Entities from any civil claim
the Attorney General could assert under California Business and Professions Code
Sections 17200 et seq., the Unfair Competition Law, Sections 17500 et seq., the
False Advertising Law, and California Government Code 12650 et seq., the
California False Claims Act, arising out of (a) the factual allegations in the
complaints filed in the State Cases; (b) the Covered Conduct for the period
January 1, 2001 through December 31, 2014; and (c) the matters investigated
under Subpoenas dated September 17, 2009, May 22, 2014, February 5, 2015,
March 5, 2015 and March 25, 2016. The California Attorney General executes this
release in her official capacity and releases only claims that the California
Attorney

 

-19-



--------------------------------------------------------------------------------

General has the authority to bring and release. The California Attorney General
and Moody’s acknowledge that they have been advised by their attorneys of the
contents and effect of Section 1542 of the California Civil Code
(“Section 1542”) and hereby expressly waive with respect to this Agreement any
and all provisions, rights, and benefits conferred by Section 1542 which states:
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.” Upon execution of this Settlement Agreement, the investigation
encompassed by the aforementioned subpoenas shall be deemed terminated.

c. Releases by the State of Connecticut. The State of Connecticut, acting
through the Office of the Connecticut Attorney General, fully and finally
releases the Released Entities from any civil claim the Connecticut Attorney
General could assert under the Connecticut Unfair Trade Practices Act, Conn.
Gen. Stat. § 42-110a et seq., arising out of (a) the factual allegations in the
complaints filed in the State Cases; (b) the Covered Conduct for the period
January 1, 2001 through December 31, 2014; and (c) the matters investigated
under the subpoenas dated October 10, 2007, December 6, 2007, and January 14,
2008 and issued by the Connecticut Attorney General. The Connecticut Attorney
General executes this release in his official capacity and releases only claims,
referenced

 

-20-



--------------------------------------------------------------------------------

above, that the Connecticut Attorney General has the authority to bring and
release. Upon execution of this Settlement Agreement, the investigation
encompassed by the aforementioned subpoenas shall be deemed terminated.

d. Releases by the State of Delaware. The Delaware Department of Justice fully
and finally releases the Released Entities from any civil claim the Attorney
General for the State of Delaware could assert under the Delaware Consumer Fraud
Act, 6 Del. C. § 2513 et seq., and the Delaware Deceptive Trade Practices Act, 6
Del. C. § 2532 et seq., arising out of (a) the factual allegations in the
complaints filed in the State Cases; (b) the Covered Conduct for the period
January 1, 2001 through December 31, 2014; and (c) the matters investigated
under the subpoena issued by the Delaware Department of Justice dated June 3,
2013. The Delaware Attorney General executes this release in his official
capacity and releases only claims, referenced above, that the Delaware Attorney
General has the authority to bring and release. Upon execution of this
Settlement Agreement, the investigation encompassed by the aforementioned
subpoena shall be deemed terminated.

e. Releases by the District of Columbia. The District of Columbia, acting
through the Office of the Attorney General for the District of Columbia and the
Commissioner of the District of Columbia Department of Insurance, Securities and
Banking, fully and finally releases the Released Entities

 

-21-



--------------------------------------------------------------------------------

from any civil claim the Attorney General could assert under the Consumer
Protection Procedures Act, D.C. Code § 28-3901, et seq., or any claim the
Commissioner of the District of Columbia Department of Insurance, Securities and
Banking could assert under the Securities Act of 2000, D.C. Code § 31-5601.01,
et. seq., arising out of (a) the factual allegations in the complaints filed in
the State Cases; (b) the Covered Conduct for the period January 1, 2001 through
December 31, 2014; and (c) the matters investigated under the subpoenas issued
by the Office of Attorney General dated June 8, 2015 and November 2, 2015. The
Attorney General for the District of Columbia and the Commissioner of the
District of Columbia Department of Insurance, Securities and Banking execute
this release in their official capacity and release only claims, referenced
above, that the Attorney General for the District of Columbia or the
Commissioner of the District of Columbia Department of Insurance, Securities and
Banking has the authority to bring and release. Upon execution of this
Settlement Agreement, the investigation encompassed by the aforementioned
subpoenas shall be deemed terminated.

f. Releases by the State of Idaho. The Office of the Idaho Attorney General
fully and finally releases the Released Entities from any civil claim the
Attorney General could assert under the Idaho Consumer Protection Act, Idaho
Code Sections 48-601 et seq., arising out of (a) the factual allegations in the
complaints filed in the State Cases; (b) the Covered Conduct for the period
January 1,

 

-22-



--------------------------------------------------------------------------------

2001 through December 31, 2014; and (c) the matters investigated under the Idaho
Attorney General’s Civil Investigative Demand (CID), dated July 14, 2015. The
Idaho Attorney General executes this release in his official capacity and
releases only claims, referenced above, that the Idaho Attorney General has the
authority to bring and release. Upon execution of this Settlement Agreement, the
investigation encompassed by the aforementioned CID shall be deemed terminated.

g. Releases by the State of Illinois. The Office of the Illinois Attorney
General fully and finally releases the Released Entities from any civil claim
the Attorney General could assert under the Illinois Consumer Fraud and
Deceptive Business Practices Act, 815 ILCS 505/1 et seq., arising out of (a) the
factual allegations in the complaints filed in the State Cases; (b) the Covered
Conduct for the period January 1, 2001 through December 31, 2014; and (c) the
matters investigated under Subpoena No. 2015-71, dated May 18, 2015; Subpoena
No. 2016-2, dated January 16, 2016; and Subpoena No. 2016-31, dated May 3, 2016.
The Illinois Attorney General executes this release in her official capacity and
release only claims, referenced above, that the Illinois Attorney General has
the authority to bring and release. Upon execution of this Settlement Agreement,
the investigation encompassed by the aforementioned subpoenas shall be deemed
terminated.

 

-23-



--------------------------------------------------------------------------------

h. Releases by the State of Indiana. The Office of the Indiana Attorney General
and the Indiana Securities Commissioner, respectively, fully and finally
releases the Released Entities from any civil claim the Attorney General could
assert under the Indiana Deceptive Consumer Sales Act, Ind. Code § 24-5-0.5-3 or
any regulatory claim the Indiana Securities Commissioner could assert under the
Indiana Securities Act, Ind. Code § 23-19-1, arising out of (a) the factual
allegations in the complaints filed in the State Cases; (b) the Covered Conduct
for the period January 1, 2001 through December 31, 2014; and (c) the matters
investigated under Civil Investigative Demand (CID) No. 15-041, dated
September 24, 2015 and CID No. 15-044, dated October 15, 2015. The Indiana
Attorney General and the Indiana Securities Commissioner execute this release in
their respective official capacities and release only claims, referenced above,
that the Indiana Attorney General or Indiana Securities Commissioner has the
authority to bring and release. Upon execution of this Settlement Agreement, the
investigation encompassed by the aforementioned CIDs shall be deemed terminated.

i. Releases by the State of Iowa. The Office of the Iowa Attorney General fully
and finally releases the Released Entities from any civil claim the Attorney
General could assert under the Iowa Consumer Fraud Act, Iowa Code
Section 714.16, arising out of (a) the factual allegations in the complaints
filed in the State Cases; (b) the Covered Conduct for the period January 1, 2001

 

-24-



--------------------------------------------------------------------------------

through December 31, 2014; and (c) the matters investigated under Subpoena
No. 2480, dated October 9, 2015 and Subpoena No. 2546, dated August 15, 2016.
The Iowa Attorney General executes this release in his official capacity and
releases only claims, referenced above, that the Iowa Attorney General has the
authority to bring and release. Upon execution of this Settlement Agreement, the
investigation encompassed by the aforementioned subpoenas shall be deemed
terminated.

j. Releases by the State of Kansas. The Office of the Kansas Attorney General
fully and finally releases the Released Entities from any civil claim the
Attorney General could assert under the Kansas Consumer Protection Act, K.S.A.
50-623, et seq. arising out of (a) the factual allegations in the complaints
filed in the State Cases; (b) the Covered Conduct for the period January 1, 2001
through December 31, 2014; and (c) the matters investigated under a Subpoena
Duces Tecum issued under file number CP-16-000885, dated August 15, 2016. The
Kansas Attorney General executes this release in his official capacity and
releases only claims, referenced above, that the Kansas Attorney General has the
authority to bring and release. Upon execution of this Settlement Agreement, the
investigation encompassed by the aforementioned subpoena shall be deemed
terminated.

k. Releases by the State of Maine. The State of Maine, acting through the Office
of the Maine Attorney General, fully and finally releases the

 

-25-



--------------------------------------------------------------------------------

Released Entities from any civil claim arising out of (a) the factual
allegations in the complaints filed in the State Cases; (b) the Covered Conduct
for the period January 1, 2001 through December 31, 2014; and (c) the matters
investigated under a CID dated August 24, 2015. The Maine Attorney General
executes this release in her official capacity and releases only claims that the
Maine Attorney General has the authority to bring and release. Upon execution of
this Settlement Agreement, the investigation encompassed by the aforementioned
CID(s) shall be deemed terminated.

l. Releases by the State of Maryland. The Office of the Maryland Attorney
General and the Maryland Securities Commissioner, respectively, fully and
finally release the Released Entities from any civil claim the Attorney General
could assert under the Maryland Consumer Protection Act, Md. Code, Com. Law
sections 13-101, et seq., or any regulatory claim the Maryland Securities
Commissioner could assert under the Maryland Securities Act, Md. Code, Corps. &
Ass’ns, Title 11, arising out of (a) the factual allegations in the complaints
filed in the State Cases; (b) the Covered Conduct for the period January 1, 2001
through December 31, 2014; and (c) the matters investigated under Subpoena
No. 2015-0506, dated December 10, 2015. The Maryland Attorney General and the
Maryland Securities Commissioner execute this release in their respective
official capacities and release only claims, referenced above, that the

 

-26-



--------------------------------------------------------------------------------

Maryland Attorney General or Maryland Securities Commissioner has the authority
to bring and release. Upon execution of this Settlement Agreement, the
investigation encompassed by the aforementioned subpoenas shall be deemed
terminated.

m. Releases by the Commonwealth of Massachusetts. The Office of the
Massachusetts Attorney General fully and finally releases the Released Entities
from any civil claim the Attorney General could assert under the Massachusetts
Consumer Protection Act, M.G.L. c. 93A and the Massachusetts False Claims Act,
M.G.L. c. 12, sec. 5. arising out of (a) the factual allegations in the
complaints filed in the State Cases; (b) the Covered Conduct for the period
January 1, 2001 through December 31, 2014; and (c) the matters investigated
under CID No. 07-IFS-063, dated November 8, 2007; CID No. 15-IFS-004, dated
March 31, 2015; CID No. 15-IFS-038, dated November 13, 2015; and CID No.
16-IFS-045, dated June 6, 2016. The Massachusetts Attorney General executes this
release in her official capacity and releases only claims, referenced above,
that the Massachusetts Attorney General has the authority to bring and release.
Upon execution of this Settlement Agreement, the investigation encompassed by
the aforementioned subpoenas shall be deemed terminated.

n. Releases by the State of Mississippi. The Mississippi Attorney General fully
and finally releases the Released Entities from any civil

 

-27-



--------------------------------------------------------------------------------

claim the Attorney General could assert under the Mississippi Consumer
Protection Act, Miss. Code Ann. § 75-24-1 et seq., arising out of (a) the
factual allegations in the complaints filed in the State Cases; and (b) the
Covered Conduct for the period of January 1, 2001 through December 31, 2014. The
Mississippi Attorney General executes this release in his official capacity and
releases only claims that the Mississippi Attorney General has the authority to
bring and release.

o. Releases by the State of Missouri. The State of Missouri, acting through the
Office of the Missouri Attorney General and the Missouri Commissioner of
Securities, respectively, fully and finally release the Released Entities from
any civil claim the Attorney General could assert under Section 407.020, RSMo,
or any claim the Missouri Commissioner of Securities could assert under Sections
409.5-501, and 409.5-502, RSMo, arising out of (a) the factual allegations in
the complaints filed in the State Cases; (b) the Covered Conduct for the period
January 1, 2001 through December 31, 2014; and (c) the matters investigated
under CID No. JC-20-15, dated June 26, 2015 and CID No. JC-24-16, dated
February 18, 2016. The Missouri Attorney General and the Missouri Commissioner
of Securities execute this release in their respective official capacities and
release only claims, referenced above, that the Missouri Attorney General or
Missouri Securities Commissioner has the authority to bring and release. Upon
execution of this Settlement Agreement, the investigation encompassed by the
aforementioned Civil Investigative Demands shall be deemed terminated.

 

-28-



--------------------------------------------------------------------------------

p. Releases by the State of New Hampshire. The New Hampshire Bureau of
Securities Regulation fully and finally releases the Released Entities from any
civil claim the New Hampshire Bureau of Securities could assert under the New
Hampshire Securities Act, N.H. R.S.A. § 421-B, arising out of (a) the factual
allegations in the complaints filed in the State Cases; (b) the Covered Conduct
for the period of January 1, 2001 through December 31, 2014; and (c) the matters
investigated under the Subpoenas No. I-2016-0003, both dated February 4, 2016.
The Director of New Hampshire Bureau of Securities Regulation executes this
release in his official capacity and releases only claims that the New Hampshire
Bureau of Securities Regulation has the authority to bring and release. Upon
execution of this Settlement Agreement, the investigation encompassed by the
aforementioned subpoenas shall be deemed terminated.

q. Releases by the State of New Jersey, Office of the Attorney General. The
Office of the New Jersey Attorney General and the New Jersey Division of
Consumer Affairs, respectively, fully and finally release the Released Entities
from any civil claim the Attorney General could assert under the New Jersey
Consumer Fraud Act, N.J.S.A. 56:8-1, et seq., arising out of: (a) the factual
allegations in the complaints filed in the State Cases; (b) the Covered Conduct
for

 

-29-



--------------------------------------------------------------------------------

the period January 1, 2001 through December 31, 2014; and (c) the matters
investigated under the Subpoena dated September 29, 2015. The New Jersey
Attorney General and the Director of the New Jersey Division of Consumer Affairs
execute this release in their respective official capacities and release only
claims, referenced above, that the New Jersey Attorney General or Director of
the New Jersey Division of Consumer Affairs has the authority to bring and
release. Upon execution of this Settlement Agreement, the investigation
encompassed by the aforementioned subpoena shall be deemed terminated.

r. Releases by the State of North Carolina. The Office of the North Carolina
Attorney General fully and finally releases the Released Entities from any civil
claim the North Carolina Attorney General could assert under the North Carolina
Unfair and Deceptive Trade Practices Act, N.C. Gen. Stat. §§ 75-1.1, et seq.,
arising out of (a) the factual allegations in the complaints filed in the State
Cases; (b) the Covered Conduct for the period January 1, 2001 through
December 31, 2014; and (c) the matters investigated under the civil
investigative demands dated July 10, 2015 and April 4, 2016. The North Carolina
Attorney General executes this release in his official capacity and releases
only claims, referenced above, that the North Carolina Attorney General has the
authority to bring and release. Upon execution of this Agreement, the
investigation encompassed by the aforementioned civil investigative demands
shall be deemed terminated.

 

-30-



--------------------------------------------------------------------------------

s. Release by the State of Oregon. The Oregon Department of Justice, Office of
the Attorney General fully and finally releases the Released Entities from any
civil claim the Attorney General could assert under the Oregon Unlawful Trade
Practices Act, ORS 646.605, et seq., arising out of (a) the factual allegations
in the complaints filed in the State Cases; (b) the Covered Conduct for the
period January 1, 2001 through December 31, 2014; and (c) the matters
investigated under the Civil Investigative Demand the Oregon Department of
Justice issued to Moody’s, dated September 18, 2015. The Oregon Attorney General
executes this release in her official capacity and releases only claims,
referenced above, that the Oregon Attorney General has the authority to bring
and release. Upon execution of this Settlement Agreement, the investigation
encompassed by the aforementioned Investigative Demand shall be deemed
terminated.

t. Releases by the Commonwealth of Pennsylvania, Office of Attorney General. The
Office of the Pennsylvania Attorney General fully and finally releases the
Released Entities from any civil claim the Attorney General could assert under
the Unfair Trade Practices and Consumer Protection Law, 73 P.S. §§201-1, et seq.
arising out of: (a) the factual allegations in the complaints

 

-31-



--------------------------------------------------------------------------------

filed in the State Cases; (b) the Covered Conduct for the period January 1, 2001
through December 31, 2014; and (c) the matters investigated under the subpoena
dated August 19, 2015. The Pennsylvania Attorney General executes this release
in his official capacity and releases only claims, referenced above, that the
Pennsylvania Attorney General has the authority to bring and release. Upon
execution of this Settlement Agreement, the investigation encompassed by the
aforementioned subpoena shall be deemed terminated.

u. Releases by the State of South Carolina. The Office of the South Carolina
Attorney General fully and finally releases the Released Entities from any civil
claim the Attorney General could assert under the South Carolina Unfair Trade
Practices Act, S.C. Code § 39-5-10, et seq., or the South Carolina Uniform
Securities Act of 2005, S.C. Code 35-1-101, et seq., arising out of (a) the
factual allegations in the complaints filed in the State Cases; (b) the Covered
Conduct for the period January 1, 2001 through December 31, 2014; and (c) the
matters investigated under the South Carolina Civil Investigative Demand dated
September 29, 2015. The South Carolina Attorney General executes this release in
his official capacity and releases only claims, referenced above, that the South
Carolina Attorney General has the authority to bring and release. Upon execution
of this Settlement Agreement, the investigation encompassed by the
aforementioned Civil Investigative Demand shall be deemed terminated.

 

-32-



--------------------------------------------------------------------------------

v. Releases by the State of Washington. The Office of the Washington Attorney
General fully and finally releases the Released Entities from any civil claim
the Attorney General could assert under the Washington Consumer Protection Act,
RCW 19.86 arising out of (a) the factual allegations in the complaints filed in
the State Cases; (b) the Covered Conduct for the period January 1, 2001 through
December 31, 2014; and (c) the matters investigated under CIDs dated March 13,
2015; January 27, 2016; February 22, 2016; and April 1, 2016. The Washington
Attorney General executes this release in his official capacity and releases
only claims, referenced above, that the Washington Attorney General has the
authority to bring and release. Upon execution of this Settlement Agreement, the
investigation encompassed by the aforementioned subpoenas shall be deemed
terminated.

14. Excluded Claims. Notwithstanding the releases in Paragraphs 12 and 13 of
this Agreement, or any other term(s) of this Agreement, the following claims are
specifically reserved and not released by this Agreement:

a. Any criminal liability;

b. Any antitrust liability, except, with respect to the States, to the extent
any of the States have alleged or investigated practices by Moody’s that
purportedly violate State antitrust laws;

c. Any liability of any individual;

 

-33-



--------------------------------------------------------------------------------

d. Any private right of action;

e. Any liability of any person or entity other than the Released Entities;

f. Any liability arising under Title 26 of the United States Code (the Internal
Revenue Code) or the States’ similar tax codes or laws;

g. Except as explicitly stated in this Agreement, any administrative liability,
including the suspension and debarment rights of any federal or state agency;

h. Any liability to or claims of the United States (or its agencies) or the
States (or their agencies) for any conduct other than that falling within the
scope of the respective releases granted by the United States and the States in
Paragraphs 12 and 13 of this Agreement;

i. Any liability to or claims of the United States (or its agencies or any other
party) as to which the United States Attorney General lacks the authority to
bring or compromise;

j. Any liability to or claims of the States (or their agencies or any other
party) as to which the respective Attorneys General of the States, or for
Indiana the Securities Commissioner for Indiana, and for New Hampshire the New
Hampshire Secretary of State, lack the authority to bring or compromise;

 

-34-



--------------------------------------------------------------------------------

k. Any liability to or claims of county, municipal, or local pension funds or
other county, municipal, or local government funds as investors, unless
otherwise explicitly released by an individual State in this Agreement;

l. Any liability to or claims of county or local governments or state regulatory
agencies having specific regulatory jurisdiction that is separate and
independent from the regulatory and enforcement jurisdiction of the Attorneys
General of the States, or for Indiana the Securities Commissioner for Indiana,
and for New Jersey the Director of the New Jersey Division of Consumer Affairs;

m. Any liability based upon obligations created by this Agreement;

n. Any liability for the claims or conduct alleged in United States ex rel.
Kolchinsky v. Moody’s Corp., Civ. No. 12-cv-01399-WHP (SDNY), and no setoff for
any amounts paid under this Agreement shall be applied in connection with any
recovery in that action;

o. Any liability for the claims or conduct alleged in Federal Home Loan Bank of
Boston v. Ally Financial, Inc. F/K/A GMAC LLC et al., Civ No. 1:11-cv-10952 (D.
Mass.); and

p. Any claims against financial institutions that securitized residential
mortgage loans.

15. Releases by Moody’s. The Released Entities fully and finally release the
United States and the States, and their officers, agents, employees, and

 

-35-



--------------------------------------------------------------------------------

servants, from any claims (including attorneys’ fees, costs, and expenses of
every kind and however denominated) that the Released Entities have asserted,
could have asserted, or may assert in the future against the United States and
the States, and their agencies, divisions, entities, officers, agents,
employees, and servants, related to the conduct falling within the scope of the
releases granted by the United States and the States in Paragraphs 12 and 13 of
this Agreement and the investigation and prosecution thereof by the United
States and the States.

16. Waiver of Potential Defenses by Moody’s. The Released Entities waive and
shall not assert any defenses the Released Entities may have to any criminal
prosecution or administrative action relating to the conduct falling within the
scope of the releases granted by the United States and the States in Paragraphs
12 and 13 of this Agreement that may be based in whole or in part on a
contention that, under the Double Jeopardy Clause in the Fifth Amendment of the
Constitution, or under the Excessive Fines Clause in the Eighth Amendment of the
Constitution and the States’ similar state constitutional provisions, this
Agreement bars a remedy sought in such criminal prosecution or administrative
action.

17. Unallowable Costs. Unallowable Costs (as defined in this paragraph) will be
separately determined and accounted for by Moody’s, and Moody’s shall not charge
such Unallowable Costs directly or indirectly to any contract with the United
States or the States. For purposes of this paragraph, “Unallowable Costs”

 

-36-



--------------------------------------------------------------------------------

means unallowable costs for government contracting purposes, which shall
specifically include all costs (as defined in the Federal Acquisition
Regulation, 48 C.F.R. § 31.205-47) incurred by or on behalf of Moody’s, and its
present or former officers, directors, employees, shareholders, and agents in
connection with any of the following:

a. the matters covered by this Agreement;

b. the United States’ and the States’ civil investigation(s) of the matters
covered by this Agreement;

c. Moody’s investigation, defense, and Compliance Commitments undertaken in
response to the United States’ and the States’ civil investigation(s) in
connection with the matters covered by this Agreement (including attorneys’
fees);

d. the negotiation and performance of this Agreement; and

e. the payments Moody’s makes to the United States and the States pursuant to
this Agreement.

18. Miscellaneous Provisions.

a. This Agreement is intended to be for the benefit of the Parties only and does
not create any third-party rights.

b. The Parties acknowledge that this Agreement is made without any trial or
final adjudication on the merits, and is not itself a final order of any court
or governmental authority.

 

-37-



--------------------------------------------------------------------------------

c. Each Party shall bear its own legal and other costs incurred in connection
with this matter, including costs incurred in connection with the State Cases
and the investigations conducted by the United States and the States leading to
this Agreement, and the preparation and performance of this Agreement.

d. Each Party and signatory to this Agreement represents that it freely and
voluntarily enters into this Agreement without any degree of duress or
compulsion.

e. Nothing in this Agreement, or the Annexes attached hereto, in any way alters
or affects the terms of any applicable legal regulations with respect to
registered credit rating agencies or Moody’s obligations under any such
regulations.

f. Nothing in this Agreement constitutes an agreement by the United States or
the States concerning the characterization of the Settlement Amount for the
purposes of the Internal Revenue laws, Title 26 of the United States Code, or
similar state tax codes or laws.

g. For the purposes of construing the Agreement, this Agreement shall be deemed
to have been drafted by all Parties and shall not, therefore, be construed
against any Party for that reason in any dispute.

 

-38-



--------------------------------------------------------------------------------

h. This Agreement constitutes the complete agreement between the Parties. This
Agreement may not be amended except by written consent of all the Parties.

i. The undersigned counsel for the United States and the States represent and
warrant that they are fully authorized to execute this Agreement on behalf of
the United States and the States.

j. Counsel for Moody’s shall provide a corporate resolution authorizing the
execution of this Agreement on behalf of Moody’s, and represent and warrant that
they are fully authorized to execute this Agreement on behalf of Moody’s.

k. This Agreement may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same Agreement.

l. This Agreement is binding on Moody’s successors, transferees, heirs, and
assigns.

m. All Parties consent to the disclosure to the public of this Agreement by
Moody’s, the United States, and the States.

n. This Agreement shall not be deemed to constitute approval of any of Moody’s
credit rating models, methodologies, or practices, or the advertising or
promotion thereof, and neither Moody’s nor anyone acting on their behalf shall
state or imply that this Agreement constitutes approval, sanction, or
authorization for any act or practice of Moody’s.

 

-39-



--------------------------------------------------------------------------------

o. This Agreement is effective on the date of signature of the last signatory to
the Agreement. Facsimiles of signatures and signatures provided by portable
document format (“.pdf”) shall constitute acceptable, binding signatures for
purposes of this Agreement.

 

-40-



--------------------------------------------------------------------------------

For Moody’s Corporation,

Moody’s Investors Service, Inc.,

and Moody’s Analytics, Inc.:

/s/ John J. Goggins

John J. Goggins Moody’s Corporation 7 World Trade Center 250 Greenwich Street
New York, NY 10007

 

Dated:  

1/13/17

 

/s/ Sharon L. Nelles

Sharon L. Nelles Stephen Ehrenberg Sullivan & Cromwell LLP 125 Broad Street New
York, NY 10004 Counsel for Moody’s Corporation, Moody’s Investors Service, Inc.
and Moody’s Analytics, Inc.

 

Dated:  

January 13, 2017

 

-41-



--------------------------------------------------------------------------------

For the United States:

/s/ SONDRA L. MILLS

SONDRA L. MILLS

Senior Litigation Counsel

United States Department of Justice

Civil Division, Consumer Protection Branch

P.O. Box 261, Ben Franklin Station

Washington, DC 20044

 

Dated:  

1-13-17

 

/s/ THOMAS G. STRONG

THOMAS G. STRONG

Assistant United States Attorney

United States Attorney’s Office

District of New Jersey

970 Broad Street, 7th Floor

Newark, NJ 07102

 

Dated:  

1/13/2017

 

-42-



--------------------------------------------------------------------------------

For the State of Arizona: MARK BRNOVICH ATTORNEY GENERAL FOR THE STATE OF
ARIZONA

/s/ Nancy M. Bonnell

Nancy M. Bonnell

Dana R. Vogel

Assistant Attorneys General

Consumer Protection & Advocacy Section

Arizona Attorney General’s Office

1275 West Washington Street

Phoenix, Arizona 85007

 

Dated:  

1/13/17

 

-43-



--------------------------------------------------------------------------------

For the State of California: KATHLEEN A. KENEALY Acting California Attorney
General

/s/ EMILY C. KALANITHI

EMILY C. KALANITHI Deputy Attorney General

California Department of Justice

455 Golden Gate, Suite 11000

San Francisco, CA 94102

 

Dated:  

January 13, 2017

 

-44-



--------------------------------------------------------------------------------

For the State of Connecticut:

/s/ GEORGE JEPSEN

GEORGE JEPSEN

Attorney General for the State of Connecticut

55 Elm Street

Hartford, CT 06141

 

Dated:  

1/13/17

 

-45-



--------------------------------------------------------------------------------

For the State of Delaware: MATTHEW P. DENN Attorney General for the State of
Delaware By:

/s/ Jillian A. Lazar

Jillian A. Lazar

Deputy Attorney General

Investor Protection Unit

820 N. French Street

Wilmington, DE 19801

 

Dated:  

1.13.2017

 

-46-



--------------------------------------------------------------------------------

For the District of Columbia:

/s/ KARL A. RACINE

KARL A. RACINE

Attorney General for the District of Columbia

441 Fourth Street, NW

Washington, D.C. 20001

 

Dated:  

January 13, 2017

 

/s/ STEPHEN C. TAYLOR

STEPHEN C. TAYLOR

Commissioner of the District of Columbia

Department of Insurance, Securities and Banking

810 First Street, NE, Suite 701

Washington, DC 20002

 

Dated:  

January 13, 2017

 

-47-



--------------------------------------------------------------------------------

For the State of Idaho: LAWRENCE G. WASDEN ATTORNEY GENERAL FOR THE STATE OF
IDAHO By:

/s/ Brett T. DeLange

Brett T. DeLange Consumer Protection Division Chief Jane E. Hochberg

Deputy Attorneys General

Consumer Protection Division

954 West Jefferson, 2nd Floor

Boise, ID 83720

 

Dated:  

1/13/17

 

-48-



--------------------------------------------------------------------------------

For the State of Illinois:

/s/ DEBORAH HAGAN

DEBORAH HAGAN Consumer Protection Division, Chief SUSAN ELLIS Chicago Consumer
Fraud Bureau, Chief 100 West Randolph Street, 12th Floor Chicago, IL 60601

 

Dated:  

1/13/17

 

-49-



--------------------------------------------------------------------------------

For the State of Indiana:

/s/ CURTIS T. HILL, JR.

CURTIS T. HILL, JR. Attorney General for the State of Indiana Indiana Attorney
General’s Office Indiana Government Center South 302 West Washington Street, 5th
Floor Indianapolis, IN 46204

 

Dated:  

01/13/2017

 

/s/ ALEX GLASS

ALEX GLASS Securities Commissioner for Indiana Secretary of State Connie Lawson
302 West Washington Street, Room El11 Indianapolis, IN 46204

 

Dated:  

1/13/2017

 

-50-



--------------------------------------------------------------------------------

For the State of Iowa:

/s/ THOMAS J. MILLER

THOMAS J. MILLER Attorney General for the State of Iowa Iowa Department of
Justice Hoover Building, 2nd Floor Des Moines, Iowa 50319

 

Dated:  

1/13/17

 

-51-



--------------------------------------------------------------------------------

For the State of Kansas:

/s/ DEREK SCHMIDT

DEREK SCHMIDT   by Jeffrey A. Chanay, Attorney General of Kansas   Chief Deputy
120 SW 10th Ave., 2nd Floor Topeka, KS 66612

 

Dated:  

January 13, 2017

 

-52-



--------------------------------------------------------------------------------

For the State of Maine

/s/ LINDA CONTI

LINDA CONTI Consumer Protection Division Chief Office of the Attorney General 6
State House Station Augusta, Maine 04333

 

Dated:  

January 13, 2017

 

-53-



--------------------------------------------------------------------------------

For the State of Maryland: BRIAN E. FROSH Attorney General of Maryland By:

/s/ WILLIAM D. GRUHN

WILLIAM D. GRUHN Chief Office of the Attorney General of Maryland, Consumer
Protection Division 200 St. Paul Place Baltimore, Maryland 21202

 

Dated:  

1/13/17

 

/s/ MAX F. BRAUER

MAX F. BRAUER Assistant Attorney General Office of the Attorney General of
Maryland, Mortgage Unit 200 St. Paul Place Baltimore, Maryland 21202

 

Dated:  

1/13/2017

 

-54-



--------------------------------------------------------------------------------

/s/ MELANIE SENTER LUBIN

MELANIE SENTER LUBIN Securities Commissioner Office of the Attorney General of
Maryland, Securities Division 200 St. Paul Place Baltimore, Maryland 21202

 

Dated:  

1/13/17

 

-55-



--------------------------------------------------------------------------------

For the Commonwealth of Massachusetts:

/s/ GLENN KAPLAN

GLENN KAPLAN Insurance and Financial Services Division, Chief Office of the
Attorney General of Massachusetts One Ashburton Place, 18th Floor Boston, MA
02108

 

Dated:  

1/13/17

 

-56-



--------------------------------------------------------------------------------

For the State of Mississippi:

/s/ JIM HOOD

JIM HOOD Attorney General for the State of Mississippi Office of the Mississippi
Attorney General P.O. Box 220 Jackson, Mississippi 39205

Dated:  

13 January 2017

 

-57-



--------------------------------------------------------------------------------

For the State of Missouri:

/s/ Joshua D. Hawley

Joshua D. Hawley Missouri Attorney General Supreme Court Building 207 West High
Street Jefferson, MO 65101

 

Dated:  

1/13/2017

 

/s/ David M. Minnick

David M. Minnick Commissioner of Securities 600 West Main Street Jefferson City,
Missouri 65101 Telephone: (573) 751-4136 Facsimile: (573) 526-3124

 

Dated:  

1/13/17

 

-58-



--------------------------------------------------------------------------------

For the State of New Hampshire:

/s/ BARRY J. GLENNON

BARRY J. GLENNON, DIRECTOR NH Bureau of Securities Regulation State House Room
204 Concord, NH 03301

 

Dated:  

1-13-17

 

-59-



--------------------------------------------------------------------------------

For the State of New Jersey: CHRISTOPHER S. PORRINO ATTORNEY GENERAL OF THE
STATE OF NEW JERSEY By:  

/s/ Brian F. McDonough

  Brian F. McDonough   Assistant Attorney General   John M. Falzone   Assistant
Attorney General   Lorraine K. Rak   Chief, Deputy Attorney General   Joshua I.
Sherman   Assistant Chief, Deputy Attorney General   Mark E. Critchley   Erin M.
Greene   Jesse J. Sierant   Deputy Attorneys General   Division of Law   124
Halsey Street, 5th Floor   P.O. Box 45029-5029   Newark, New Jersey 07101  
(973) 648-4742

Dated:  

January 13, 2017

 

-60-



--------------------------------------------------------------------------------

For the State of North Carolina: JOSH STEIN NORTH CAROLINA ATTORNEY GENERAL By:

/s/ JESSICA V. SUTTON

JESSICA V. SUTTON Assistant Attorney General JENNIFER HARROD Special Deputy
Attorney General North Carolina Department of Justice P.O. Box 629 Raleigh, NC
27602

 

Dated:  

1/13/17

 

-61-



--------------------------------------------------------------------------------

For the State of Oregon: ELLEN F. ROSENBLUM ATTORNEY GENERAL By:  

/s/ TIM D. NORD

  TIM D. NORD   Special Counsel   Civil Enforcement Division   Oregon Department
of Justice   1162 Court Street NE   Salem, OR 97301-4096

 

  Dated:  

1/13/17

 

 

/s/ KATHERINE A. CAMPBELL

  KATHERINE A. CAMPBELL   Assistant Attorney General   Civil Enforcement
Division   Oregon Department of Justice   100 SW Market Street   Portland, OR
97201

 

  Dated:  

Jan. 13, 2017

 

-62-



--------------------------------------------------------------------------------

For the Commonwealth of Pennsylvania: BRUCE R. BEEMER ATTORNEY GENERAL By:  

/s/ NEIL F. MARA

  NEIL F. MARA   Chief Deputy Attorney General   14th Floor, Strawberry Square  
Harrisburg, PA 17120

Dated:  

1-13-17

 

-63-



--------------------------------------------------------------------------------

For the State of South Carolina: ALAN WILSON Attorney General and Securities
Commissioner By:  

/s/ ROBERT BOLCHOZ

  ROBERT BOLCHOZ   Chief Deputy Attorney General   Office of the Attorney
General   P.O. Box 11549   Columbia, SC 29211

Dated:  

1/13/17

 

-64-



--------------------------------------------------------------------------------

For the State of Washington:

/s/ ROBERT W. FERGUSON

ROBERT W. FERGUSON Attorney General of Washington 800 5th Avenue, Suite 2000
Seattle, WA 98104

 

Dated:  

January 13, 2017

 

-65-



--------------------------------------------------------------------------------

ANNEX 1: STATEMENT OF FACTS

 

I. OVERVIEW

1. Between January 2004 and May 2010 (herein “the relevant time period”),
Moody’s Investors Service, Inc., a wholly-owned subsidiary of Moody’s
Corporation (herein collectively “Moody’s”), was a Nationally Recognized
Statistical Rating Organization (“NRSRO”).

2. For a fee, Moody’s issued alphanumeric credit ratings of structured finance
instruments, including Residential Mortgage-Backed Securities (“RMBS”) and
Collateralized Debt Obligations (“CDOs”). Moody’s also issued credit ratings of
corporate bonds and other types of structured finance instruments, financial and
non-financial entities, and governments, among other things.

3. Moody’s made statements, including in publicly available documents, regarding
the policies, procedures, and methodologies for its RMBS and CDO credit ratings,
among other topics.

4. During the relevant time period, it was generally understood in the
structured finance market that the investment practices of many investors,
including banks, were governed by law, regulation, and/or internal investment
policies, which often used credit ratings to set minimum credit quality
thresholds.

 

II. MOODY’S PUBLICATIONS REGARDING THE OBJECTIVITY AND INDEPENDENCE OF ITS
CREDIT RATINGS

5. In June 2005, Moody’s published, and thereafter consistently maintained on
its public website (www.moodys.com), a Code of Professional Conduct (“Moody’s
2005 Code”). Moody’s 2005 Code was a set of principles voluntarily adopted based
on the International Organization of Securities Commissions Code of Conduct
Fundamentals for Credit Rating Agencies, by which all Moody’s Investors Service,
Inc. employees were expected to abide.

6. Moody’s 2005 Code set forth its general policies to promote Moody’s stated
objectives of integrity, objectivity, and transparency of the credit rating
process. Section III(2)(A) of Moody’s 2005 Code, titled “Independence and
Management of Conflicts of Interest,” stated:

2.2 Moody’s and its Analysts will use care and professional judgment to maintain
both the substance and appearance of independence and objectivity.

2.3 The determination of a Credit Rating will be influenced only by factors
relevant to the credit assessment.

2.4 The Credit Rating Moody’s assigns to an Issuer, debt or debt-like obligation
will not be affected by the existence of, or potential for, a business
relationship between Moody’s (or its affiliates) and the Issuer (or its
affiliates) or any other party, or the non-existence of any such relationship.



--------------------------------------------------------------------------------

7. Moody’s 2005 Code also contained a section captioned the “Quality of the
Rating Process,” which stated:

1.4 … Credit ratings will reflect consideration of all information known, and
believed to be relevant, by the applicable Moody’s Analyst and rating committee,
in a manner generally consistent with Moody’s published methodologies….

1.6 Moody’s and its Analysts will take steps to avoid issuing any credit
analyses, ratings or reports that knowingly contain misrepresentations or are
otherwise misleading as to the general creditworthiness of an Issuer or
obligation.

8. Moody’s 2005 Code also included Section III(1)(C), titled “Integrity of the
Rating Process,” which stated:

1.12 Moody’s and its Employees will deal fairly and honestly with Issuers,
investors, other market participants, and the public.

9. Moody’s 2005 Code also contained a section captioned “Transparency and
Timeliness of Ratings Disclosure,” which stated:

3.13 Moody’s will publicly disclose via press release and posting on moodys.com
any material modifications to its rating methodologies and related significant
practices, procedures, and processes. Where feasible and appropriate, disclosure
of such material modifications will be made subject to a “request for comment”
from market participants prior to their implementation.

10. In October 2007, Moody’s reissued its Code of Conduct, which included the
same statements of policy quoted above that were included in Moody’s 2005 Code.

11. During the relevant time period it was generally understood that potential
conflicts of interest existed in Moody’s business model. Moody’s acknowledged
this in public statements, including for example, in a July 28, 2003 letter to
the United States Securities and Exchange Commission, in which Moody’s stated
that “the rating agency model which has developed is an ‘issuer fee-based’
model. This model has two intrinsic conflicts of interest which must be
effectively managed: a) issuers pay rating agencies for their credit opinions;
and, b) issuers are one source of input in a rating agency’s formation of its
opinion….” Moody’s further stated in a July 12, 2004 letter to the Securities
and Exchange Commission: “Because ratings have become an important means of
conveying information in the ABS market, the independence of rating agencies and
the objectivity of rating opinions are important. Yet, it is the issuing
entities that pay the majority of credit rating agency fees, exposing the
industry to latent conflicts of interest.”

 

-2-



--------------------------------------------------------------------------------

12. This tension, in many cases, was passed on to the managing directors, who
were given both market share and ratings quality targets and asked to manage any
tension. One managing director, reflecting on his experience with rating
corporate bonds, wrote in October 2007 that “on the one hand, we need to win
business and maintain market share, or we cease to be relevant. On the other
hand, our reputation depends on maintaining ratings quality…. For the most part,
we hand the dilemma off to the team [managing directors] to solve.”

 

III. MOODY’S PUBLICATIONS AND STATEMENTS ABOUT ITS MODELS, METHODOLOGIES, AND
EXPECTED LOSS APPROACH FOR RATING RMBS AND CDOS

13. Moody’s published its RMBS and CDO credit rating models and methodologies to
the public and represented that it applied them when determining the credit
ratings of RMBS and CDOs.

14. Moody’s consistently stated, in both written publications and Congressional
testimony, that its RMBS and CDO credit ratings “primarily address the expected
credit loss an investor might incur,” which included an assessment of both the
“probability of default” and “loss given default” of rated tranches. This
approach was distinct from the approach used by Moody’s competitors, including
Standard & Poor’s and Fitch.

15. Moody’s publicly stated in its August 2004 Rating Symbols and Definitions
publication that:

It should be noted that Moody’s long-term ratings are intended to be measures of
expected loss, and therefore incorporate elements of both probability of default
and severity of loss in the event of default.

Consequently there will be trade-offs between these two elements, such that
defaulted obligations with low expected severity of loss may be assigned ratings
in the upper speculative grade ranges.

Moody’s long-term obligation ratings are opinions of the relative credit risk of
fixed-income obligations with an original maturity of one year or more. They
address the possibility that a financial obligation will not be honored as
promised. Such ratings reflect both the likelihood of default and any financial
loss suffered in the event of default.

16. Moody’s publicly stated in its March 2007 Rating Symbols and Definitions
publication that:

Moody’s maintains two separate bond rating systems, or scales. One mapping –
Moody’s Global Scale – applies to ratings assigned to nonfinancial and financial
institutions, sovereigns and subsovereign issuers outside the United States, and
structured finance obligations.2 [Footnote 2: Moody’s structured finance

 

-3-



--------------------------------------------------------------------------------

ratings are engineered to replicate the expected loss content of Moody’s Global
Scale. The trade-off between probability of default and severity of loss given
default may vary within the structured finance sector depending on asset type.]
The Global Scale is a mapping between rating categories and relative expected
loss rates across multiple horizons. Expected loss comprises an assessment of
probability of default as well as expectation of loss in the event of default.
It is Moody’s intention that the expected loss rate associated with a given
rating symbol and time horizon be the same across obligations and issuers rated
on the Global Scale. Moody’s rating methodologies, rating practices and
performance monitoring systems are each designed to ensure a consistency of
meaning.

Moody’s ratings on long-term structured finance obligations primarily address
the expected credit loss an investor might incur on or before the legal final
maturity of such obligations vis-à-vis a defined promise. As such, these ratings
incorporate Moody’s assessment of the default probability and loss severity of
the obligations. They are calibrated to Moody’s Global Scale.

17. One way in which Moody’s sought to attain consistency for certain structured
finance products, including CDOs, was through the application of its published
“Idealized Expected Loss” (“IEL”) table (attached hereto as Attachment 1), which
was developed in 1989. Another way Moody’s sought to maintain consistency for
certain structured finance products, including RMBS, was through the application
of its Internal Rate of Return Reduction Table (“IRR Reduction Table”), which
was derived from the 10-year IEL targets. Moody’s also sought to maintain
consistency through observation and monitoring of the historical performance of
its ratings.

 

IV. MOODY’S RMBS CREDIT RATINGS

 

  A. Moody’s Expected Loss Credit Rating Approach and IRR Reduction Table

18. Moody’s publicly stated that it rated RMBS according to its expected loss
approach and that Moody’s RMBS ratings, like its other structured finance
ratings, were intended to be consistent in meaning with corporate bond ratings
and other structured finance ratings subject to “the trade-off between”
probability of default and severity of loss given default across asset types.
After the internal introduction of tranching tools in 2001 as described below,
in determining credit ratings for RMBS, Moody’s did not calculate a specific
loss given default for any RMBS tranches below Aaa, and therefore did not
calculate the expected loss for RMBS tranches below Aaa. The tranching tools
also did not incorporate the IRR Reduction Table. Instead, as explained below,
Moody’s used tranching tools that were designed to replicate the ratings
achieved under an earlier, but no longer used, approach that involved a
calculation of expected loss on each tranche.

 

-4-



--------------------------------------------------------------------------------

19. In November 1996, Moody’s published a comprehensive RMBS Rating Methodology
describing its credit rating approach for prime, Alt-A, and subprime RMBS.
Although Moody’s published numerous special comments and other periodic updates
regarding its RMBS rating approach, it did not publish another comprehensive
RMBS Rating Methodology until December 2008.

20. Moody’s 1996 RMBS Rating Methodology stated that “Moody’s structured finance
ratings address both frequency of default on the securities as well as severity
of loss in the event of default.”

21. The 1996 RMBS Rating Methodology further stated that:

With the lifetime pool loss distribution in hand, we can determine the expected
loss of any supported tranche. We do this by calculating the change in yield due
to credit risk for each tranche, a technique that appeals to the way in which
investors conceptualize and price for credit risk….

The expected dollar loss for the supported tranche is the sum (across all
possible loss outcomes) of the product of unsupported losses times the
probability of those losses occurring.

By dividing this expected dollar loss by the size of the supported tranche, we
have an estimate of lifetime losses, in percent terms. We also have a basis by
which we can compare loss potential across security types.

22. The 1996 RMBS Rating Methodology also stated that “[t]o achieve consistency
with loss potential on all rated corporate bonds, we compiled a schedule of
basis point changes [the IRR Reduction Table] paired with corresponding rating
categories. Knowing the rating desired for the supported tranche, we can back
into the credit support needed to achieve that rating.” As the publication
indicated, this comparison was a means to achieving Moody’s stated goal,
referenced in Paragraph 17 above, of consistency of meaning among Moody’s
structured finance and corporate bond ratings.

23. In 2001, Moody’s began using internal “tranching tools” to rate RMBS. The
tranching tools did not adjust required credit enhancement levels based on the
size of RMBS tranches, nor did they calculate the loss given default or expected
loss of any RMBS tranches. Instead, using the expected loss of a collateral pool
and Aaa tranche required credit enhancement values provided by a Moody’s rating
committee as inputs, the RMBS tranching tools determined the required credit
enhancement levels for proposed RMBS tranches based on a “simple arithmetic
algorithm” that did not calculate the loss given default or expected loss of
those tranches. The tranching tools also did not incorporate the IRR Reduction
Table. The tranching tools were designed to replicate the ratings that had been
assigned based on a previous model that did calculate expected loss for each
tranche and incorporated the IRR Reduction Table. Moody’s RMBS group also
developed special internal rules that required additional credit enhancement for
thinner tranches, but those rules did not involve a calculation of expected loss
for each such tranche.

 

-5-



--------------------------------------------------------------------------------

24. Moody’s RMBS tranching tools’ algorithm also incorporated a fixed rule that,
for every RMBS, the required credit enhancement level for a given tranche to
receive a B2 rating was equal to the collateral pool’s expected loss level. This
assumption affected the tranching tools’ outputs of required credit enhancement
levels for all RMBS rating levels below Aaa. Moody’s RMBS Group understood that
B2 credit enhancement was not equal to collateral pool expected loss. And later
concluded, as reflected in a January 2007 internal memorandum: “The Sensitivity
Around B2 and EL Issue: Historically we have used B2 and EL inter-changeably.
That is NOT correct. B2 represents a higher rating stress than EL… [S]uffice it
to say that the topic is pretty sensitive and therefore avoid referring to the
EL as B2.”

25. In September 2006, Moody’s RMBS group hosted an event to publicly introduce
its new subprime RMBS rating model, Moody’s Mortgage Metrics for Subprime (“M3
Subprime”). Moody’s slide deck for this presentation stated that “Moody’s
Mortgage Metrics for Subprime is a Combination of Models … [including] A
tranching tool that matches expected losses to Moody’s guidelines.”

26. Beginning in at least 2006 and continuing through 2008, Moody’s Asset
Finance Group (“AFG”) and RMBS group leaders met regularly to discuss how to
implement an RMBS expected loss rating approach that would incorporate an
assessment of the expected loss of each rated RMBS tranche. An objective of this
effort was to maintain approximately the same credit enhancement levels as those
generated by using Moody’s tranching tools. In October 2006, high-level managers
in Moody’s AFG and RMBS groups decided to “drill deeper into RMBS tranching”
with the stated goal of “minimiz[ing] change in enhancement levels while
confirming an idealized loss methodology” for all of Moody’s RMBS ratings.

27. In October 2007, a Moody’s AFG senior manager noted the following about
Moody’s RMBS ratings derived from its tranching tools: “I think this is the
biggest issue TODAY. [A Moody’s AFG Senior Vice President and research
manager]’s initial pass shows that our ratings are 4 notches off.” Similarly,
notes from a meeting of the Structured Finance Credit Committee (“SCC”) that
same month state that “the [Structured Finance Group] team will have to
re-address the issue of whether Home Equity RMBS ratings truly reflect expected
loss, as stated by Moody’s, or are actually closer to probability of default
ratings.”

 

V. MOODY’S CDO CREDIT RATINGS

 

  A. Moody’s Use of the Geometric Mean for Assigning Aaa CDO Credit Ratings

28. Commencing in April 2004, Moody’s did not follow its published IEL targets
in rating many Aaa tranches of CDOs. On March 18, 2004, an internal memorandum
forwarded to Moody’s Structured Finance executives stated that Moody’s “may not
be able to compete in synthetics [i.e., synthetic CDOs] with current Aaa
standard,” noting that it originally had been made more conservative compared to
the “historical corporate Aaa default rates.”

29. On April 15, 2004, Moody’s SCC voted to convene a task force to research
whether it should revise its IEL targets and, pending the results of that
research, to authorize use

 

-6-



--------------------------------------------------------------------------------

of the geometric mean, or “geomean” between the IEL targets for the Aaa and Aa1
rating levels when rating Aaa tranches of static synthetic CDOs. The minutes of
this SCC meeting identified what it referred to as a “short term CDO problem”:
“[t]here is a huge discrepancy between Aaa idealized rates and historical
[corporate default] rates.” The minutes also noted the “extreme conservatism of
the Aaa target,” which “has become a serious business issue for synthetics.” The
minutes also stated that “Aaa EL targets are extraordinarily conservative
vis-à-vis other rating targets and far more conservative in comparison to
historical corporate default rates than any other rating level,” and that the
Monte Carlo simulation applicable to static synthetic CDOs allowed “a high
degree of precision in calculating EL.” The minutes further stated that use of
the geomean was “certainly ad hoc, but appears to be justified given the very
conservative Aaa target.” The minutes also stated that “[n]o formal announcement
[of this decision] would be made.” Thereafter, Moody’s hard-coded this geomean
target into its publicly available CDOROM rating model used to rate static
synthetic CDOs. Moody’s publications, methodologies and press releases did not
state that the more lenient geomean target was being used in CDOROM in lieu of
Moody’s published Aaa IEL target. Further, the use of the geomean target would
not have been readily apparent to an external user of CDOROM.

30. By 2005, Moody’s authorized use of the more lenient geomean target to
determine Aaa credit ratings for cash flow CDOs. Many arrangers and issuers were
aware that Moody’s was now using the more lenient geomean target for cash and
synthetic Aaa CDO tranches, but Moody’s did not issue a publication to the
general market addressing this issue.

31. From 2004 through 2006, a group of Moody’s employees known as the Idealized
Loss Project team (“ILP team”), which was established and overseen by Moody’s
SCC, evaluated whether the expected loss targets set forth in Moody’s IEL table
should be changed. In 2005, the ILP team proposed possible changes to the table.
The SCC voted to conditionally accept the proposed changes to the IEL table.
Upon further review, the SCC voted to reject the proposed changes, leaving the
original IEL table in place.

32. Following its rejection of the proposed changes to the IEL table, Moody’s
SCC voted in May 2006 to authorize all Structured Finance rating groups to
decide whether to use the IEL Aaa target or either the geomean or the arithmetic
mean (an even more lenient standard) between the published IEL targets for Aaa
and Aa1, “leaving it to the various business units to make their decisions based
on associated risks.” Despite this formal expansion of the authorization to use
the geomean, or alternatively, the arithmetic mean in assigning Aaa ratings to
CDO tranches, Moody’s did not issue a publication about this decision.

33. By using the geomean rather than the IEL targets, Moody’s issued Aaa ratings
for some CDO tranches that did not meet its published IEL targets because the
rated tranches were allowed to have higher expected loss estimates than Moody’s
IEL targets. Had Moody’s followed its published IEL targets in rating those Aaa
CDO tranches, Moody’s would have required additional credit enhancement to issue
a Aaa rating.

34. In November 2008, following the mass downgrades of many of its CDO ratings,
Moody’s ceased using the geomean target for assigning Aaa ratings to CDO
tranches. Moody’s internally changed its approach to using the published Aaa
expected loss targets, but Moody’s did not inform investors or the public of
this change. A manager in the CDO group noted in

 

-7-



--------------------------------------------------------------------------------

August 2009 that: “The difficulty will be in explaining the changes in the
target that were instituted in 200[4].” In 2010, Moody’s removed the hard-coding
of the geomean from its CDOROM model and announced that “outputs in CDOROM have
been made approximately half a notch more conservative at the Aaa level….,” but
did not identify the prior inclusion of the geomean in the model.

 

  B. Moody’s Use of Present-Valued Model Outputs and Non-Present-Valued IEL
Targets

35. Moody’s publicly stated that its ratings of structured finance tranches
represented its opinion of the present value of the expected losses to
noteholders. In a publication dated July 29, 2003 discussing Moody’s use of the
Binomial Expansion Technique and similar methodologies, Moody’s stated: “Moody’s
rating on each rated note represents our opinion of the expected loss on the
note, which is the difference between the present value of the expected payments
on the note and the present value of the promised payments under the note,
expressed as a percentage of the present value of the promise.”

36. An internal memorandum prepared for a December 16, 2004 SCC meeting noted an
inconsistency, stating: “Rating models/methodologies generally discount realized
cash flows and express losses on a present value basis. The [IEL] targets ignore
time value and do not discount. The level of interest rates affects the expected
loss results from the rating models, but not the targets. Ratings easier to
achieve in high interest rate environment.” At least one Moody’s analyst noted
on December 8, 2004 that this inconsistent use of present-value discounts was
“wrong.” Another analyst stated about the impact of recalculating the IEL table
on a present value basis that “over a 10 y[ear period, the] max change is one
notch difference.”

37. In 2005, at the direction of Moody’s SCC, the ILP team included a present
value discount in the new proposed IEL table it was preparing. Following the
SCC’s decision to reject the proposed IEL table, Moody’s continued to use the
existing, non-present valued targets, which made “[r]atings easier to achieve in
high interest rate environment.”

38. Moody’s publicly available User Guide for CDOROM stated that it
present-value discounted its expected loss output. Moody’s did not state that
the IEL table was not also present valued. Instead, a user would have to infer
that the IEL targets were not present-valued based on Moody’s use of a single
fixed recovery rate in the table.

 

  C. The Impact of Underlying Collateral Ratings on Moody’s CDO Ratings

39. Moody’s knew that the ratings on the underlying RMBS and CDO collateral in
CDOs were important factors in its determination of the credit ratings it
assigned to CDOs.

40. Prior to the Spring of 2007, Moody’s used IEL targets as inputs to its
rating model for rating CDOs squared (CDOs backed by other CDOs). In the Spring
of 2007, Moody’s senior CDO rating managers acknowledged internally that some
CDOs squared that Moody’s was asked to rate included Aaa rated tranches of CDOs
that Moody’s had initially rated using the geomean target rather than its more
stringent published IEL target.

 

-8-



--------------------------------------------------------------------------------

41. In May 2007, Moody’s started applying a default probability stress as part
of its rating analysis of CDOs squared backed by Aaa assets to address the
higher expected loss limit of the geomean. A Moody’s analyst subsequently
explained that “we are applying the geo mean [sic] default probability stress
because when we rate the Aaa liabilities that are getting subsequently
securitized … we rate them to the geo mean (for Aaa rated notes) and not the
hurdle” and that “when we assess the [default probability] for the assets, we
need to take into account that the Aaa rating on these underlying tranches was
based on the geo mean and not the hurdle.”

 

  D. Moody’s Correlation Assumptions for CDO Ratings

42. In November 2004, Moody’s published a Rating Methodology that stated that
the degree to which the assets within CDOs were correlated was an important
factor in its assignment of CDO ratings. If assets in a CDO have a high default
correlation, they are more likely to default at the same time. Moreover, Moody’s
published that CDO tranches backed by highly correlated assets would typically
experience a higher expected loss.

43. During 2004 and 2005, issuers of CDOs began increasingly structuring the
securities with higher concentrations of specific asset types, thus increasing
the risk of correlated default and necessitating a more precise methodology for
estimating correlation. Moody’s acknowledged this increased concentration of
specific asset types for CDOs of RMBS assets and stated in a September 2005
publication that, “Over the past year and a half, the structured finance cash
flow CDO transactions have seen an increased concentration in a single asset
sector, mainly RMBS, in the collateral pools…. To better assess and capture this
… effect, Moody’s introduced a new modeling framework in August last year
[2004], the Correlated Binomial Method …. ”

44. Moody’s developed new correlation assumptions for corporate bond and
structured finance assets for use in its revised CDO rating models, known as
CDOROM and CBET, issued in 2004 and 2005, respectively.

45. During the development process, Moody’s correlation working group identified
four CDOs (two CDOs of RMBS, one multi-sector CDO, and one CDO squared) in order
to conduct impact testing of various proposed correlation assumptions. The
testing on the two CDOs of RMBS showed that these CDOs had higher expected
losses under the old correlations under the Binomial Expansion Technique (“BET”)
than under the new correlations using both its CDOROM and CBET models. For these
two RMBS CDOs, the old correlations and the BET would therefore have required
more credit enhancement than the new correlations and the new models to achieve
the same ratings. For the multi-sector CDO Moody’s tested, the old approach and
new approach produced similar results; and for the CDO squared, the new approach
produced higher expected losses.

46. Also while the development process for corporate bond correlations was
underway, a Moody’s analyst (who was not a member of the correlations working
group) consulted individuals employed by financial institutions that issued
CDOs. In an email sent in March 2004 concerning correlations for corporate
bonds, the Moody’s CDO rating analyst reported to senior Moody’s CDO managers
(including members of the correlations working

 

-9-



--------------------------------------------------------------------------------

group) that “I realized that we are not going to rate any synthetic transaction
by them [i.e., those financial institutions] if we do not get compatible
subordinations with S&P’s.” The analyst continued: “The correlations will be a
big problem. As the correlations increase our Aaa will be even harder to
achieve….”

47. In a February 23, 2005 email, Moody’s CDO managers recognized that,
“Apparently, the change to our ABS correlations have made us more competitive;
however, we still come in higher than S&P - which is amazing given the
suboridnation [sic] levels for our cash flow CDOs would go down if we applied
the new correlations without any other changes to our methodology.”

ATTACHMENT 1

 

Table 2   Moody’s “Idealized” Cumulative Expected Loss Rates (%)   Year  

Rating

   1      2      3      4      5      6      7      8      9      10  

Aaa

     0.000028         0.00011         0.00039         0.00099         0.00160   
     0.00220         0.00286         0.00363         0.00451         0.00550   

Aa1

     0.000314         0.00165         0.00550         0.01155         0.01705   
     0.02310         0.02970         0.03685         0.04510         0.05500   

Aa2

     0.000748         0.00440         0.01430         0.02585         0.03740   
     0.04895         0.06105         0.07425         0.09020         0.11000   

Aa3

     0.001661         0.01045         0.03245         0.05555         0.07810   
     0.10065         012485         0.14960         0.17985         0.22000   

A1

     0.003196         0.02035         0.06435         0.10395         0.14355   
     0.18150         0.22330         0.26400         0.31515         0.38500   

A2

     0.005979         0.03850         0.12210         0.18975         0.25685   
     0.32065         0.39050         0.45595         0.54010         0.66000   

A3

     0.021368         0.08250         0.19800         0.29700         0.40150   
     0.50050         0 61050         0.71500         0.83600         0.99000   

Baa1

     0.049500         0.15400         0.30800         0.45650         0.60500   
     0.75350         0.91850         1.08350         1.24850         1.43000   

Baa2

     0.093500         0.25850         0.45650         0.66000         0.86900   
     1.08350         1.32550         1.56750         1.78200         1.98000   

Baa3

     0.231000         0.57750         0.94050         1.30900         1.67750   
     2.03500         2.38150         2.73350         3.06350         3.35500   

Ba1

     0.478500         1.11100         1.72150         2.31000         2.90400   
     3.43750         3.88300         4.33950         4.77950         5.17000   

Ba2

     0.858000         1.90850         2.84900         3.74000         4.62550   
     5.37350         5.88500         6.41300         6.95750         7.42500   

Ba3

     1.545500         3.03050         4.32850         5.38450         6.52300   
     7.41950         8.04100         8.64050         9.19050         9.71300   

B1

     2.574000         4.60900         6.36900         7.61750         8.86600   
     9.83950         10.52150         11.12650         11.68200         12.21000
  

B2

     3.938000         6.41850         8.55250         9.97150         11.39050
        12.45750         13.20550         13.83250         14.42100        
14.96000   

B3

     6.391000         9.13550         11.56650         13.22200         14.87750
        16.06000         17 05000         17.91900         18.57900        
19.19500   

Caa

     14.300000         17.87500         21.45000         24.13400        
26.81250         28.60000         30.38750         32.17500         33.96250   
     35.75000   

 

-10-



--------------------------------------------------------------------------------

ANNEX 2



--------------------------------------------------------------------------------

MOODY’S COMPLIANCE COMMITMENTS

Moody’s Corporation (“MCO”) and Moody’s Investors Service, Inc. (“MIS”) have
implemented a number of compliance measures both before and after the financial
crisis to promote the integrity and independence of Moody’s credit ratings. MCO
and MIS agree, as set forth in Section I below, to maintain these existing
measures for a period of no less than five (5) years following the Effective
Date of this Agreement. In addition, MIS and MCO have further agreed to
implement new measures designed to further promote the integrity and
independence of Moody’s credit ratings. These additional measures, which are set
forth in Section II below, also shall remain in place for a period of no less
than five (5) years.

Section I.

 

  A. Maintenance of Codes of Conduct

 

  (1) MCO agrees to maintain and publish on Moodys.com a code of business
conduct designed to promote ethical business practices (the “MCO Code of
Business Conduct”).

 

  (2) MIS agrees to maintain and publish on Moodys.com a code of professional
conduct designed to promote the quality and integrity of its rating process (the
“MIS Code of Professional Conduct”).

 

  (3) MIS agrees to maintain policies and procedures to effectuate the MIS Code
of Professional Conduct.

 

  (4) MIS agrees to maintain a training program for all of its employees
regarding the MIS Code of Professional Conduct.

 

  B. Separation of Moody’s Commercial and Credit Rating Functions

 

  (1) MIS agrees to separate the commercial functions of its rating business,
including intake of requests for new ratings, fee negotiation, marketing, sales
and having commercial-related discussions with existing and potential new
customers, from analytical personnel responsible for assigning credit ratings,
in a manner consistent with the MCO Code of Business Conduct and the MIS Code of
Professional Conduct.

 

  (2) MIS agrees that personnel with responsibility for commercial functions
will be excluded from: (a) determining or monitoring credit ratings, and
(b) developing or approving credit rating methodologies.

 

  (3) MIS agrees that analytical personnel will be excluded from (a) the process
of negotiating fees with issuers, and (b) accessing certain categories of
commercial information, as set forth in MIS policies and procedures.

 

  (4) MIS will maintain policies and procedures in furtherance of Sections B(1),
(2) and (3).



--------------------------------------------------------------------------------

  C. Separation of Credit Rating and Non-Credit Rating Businesses

 

  (1) MCO agrees to operationally separate MIS and its credit rating business
from MCO’s non-credit rating businesses in a manner consistent with the MCO Code
of Business Conduct and the MIS Code of Professional Conduct.

 

  (2) MIS agrees to restrict its personnel from sharing non-public information
received from issuers, and information regarding non-public rating actions, with
personnel of non-MIS subsidiaries of MCO, other than in a manner consistent with
MCO and MIS policies and procedures.

 

  D. Independent Review and Approval of Changes to Credit Rating Methodologies

 

  (1) MIS agrees to maintain a function, separate from the function responsible
for assigning credit ratings, the purpose of which is to develop new credit
rating methodologies and revise existing credit rating methodologies.

 

  (2) MIS agrees to maintain a function, independent from the function
responsible for assigning credit ratings, the purpose of which is to review and
approve new credit rating methodologies and material changes to existing credit
rating methodologies.

 

  (3) Moody’s agrees to review its credit rating methodologies on an annual
basis.

 

  E. Review of Application of Published Credit Rating Methodologies

 

  (1) MIS agrees to monitor the consistent application of credit rating
methodologies by conducting reviews of credit rating actions, on a sampled
basis.

 

  F. Compensation of Certain Types of Employees

 

  (1) MIS agrees to consider the aggregate performance of Moody’s credit ratings
as a factor in the compensation of the President of MIS, the Global Head of the
Commercial Group, the Global Head of Relationship Management, and the Head of
Structured Finance.

 

  (2) MIS agrees to determine the variable component of the compensation of all
analytical personnel, including managing directors, based on the aggregate
financial performance of MIS and not the financial performance of their
individual business units.

 

  (3) MIS agrees to determine compensation (including bonus) for the Chief
Credit Officer and bonus-eligible employees in Compliance and the MIS Credit
Strategy and Standards Methodology Review Group without regard to the financial
performance of MCO.

 

-3-



--------------------------------------------------------------------------------

  G. Analyst Training

 

  (1) MIS agrees to maintain, and update as appropriate in its discretion, its
current mandatory line-of-business specific training regime for rating analysts.

 

  (2) MIS agrees to require rating analysts to meet internal standards before
voting in a rating committee.

 

  (3) MIS agrees to maintain policies and procedures in furtherance of Sections
G(1) and (2).

Section II.

 

  H. Enhancements to Oversight and Technology

 

  (1) MIS agrees to develop and maintain a function responsible generally for
monitoring the consistency of key disclosures in press releases regarding credit
ratings.

 

  (2) MIS agrees to develop and maintain a function responsible for overseeing
that the work of the groups responsible for the development, review and approval
of methodologies is carried out on a timely basis.

 

  (3) MIS agrees to develop and deploy a new centralized technological platform
for the creation and review of credit rating documentation. This platform will
include a central system for creating and accessing credit rating documentation,
confirming that credit rating personnel complete necessary procedural steps in
the credit rating process, and that credit rating announcements contain
appropriate information.

 

  (4) MIS agrees to develop and deploy an improved centralized electronic
document management and retention system, which will include information
received and analyzed during the credit rating process, and vital records under
its record retention policy generated during the credit rating process.

 

  (5) MCO agrees to realign its internal audit reporting structure such that its
internal audit group will report directly to the Chief Executive Officer of MCO.

 

-4-



--------------------------------------------------------------------------------

Section III.

 

  I. Certification

 

  (1) MCO agrees that beginning twelve months from the Effective Date of this
Agreement, and on an annual basis for a period of 4 years afterwards, the CEO of
MCO will conduct a review of the maintenance of the measures outlined in this
Annex during the preceding twelve-month period. The review may be based on,
among other things, updates or reviews conducted by MIS’s Compliance Department,
the Internal Audit Department or the Credit Strategy and Standards Group about
the programs and processes MCO and MIS have had in place to implement and
maintain the measures outlined in this Annex during the preceding twelve-month
period.

 

  (2) Based on the review described above, the CEO of MCO will provide a
certification to the government (at the addresses listed below) that, to the
best of his or her knowledge, during the preceding twelve-month period MCO and
MIS continued to maintain the measures outlined in this Annex. The certification
shall summarize the review described above that was conducted to provide the
required certification.

 

  (3) The CEO of MCO shall submit the certification to:

United States Attorney for the District of New Jersey

United States Attorney’s Office for the District of New Jersey

970 Broad Street, 7th Floor Newark, NJ 07102

- and -

Director, Consumer Protection Branch

U.S. Department of Justice

450 5th Street NW

Washington, DC 20530.

 

  (4) The CEO of MCO will also submit a copy of the certification to the States
at the addresses of the signatories to this Agreement.

 

  (5) The CEO of MCO will also provide a copy of the certification to the
Chairman of the Board of MCO.

 

  (6) If the CEO of MCO is unable to provide any part of this certification
regarding the maintenance by MCO and MIS of the measures outlined in this Annex,
the CEO shall provide a detailed explanation for why such certification is
unable to be provided.

 

-5-